Name: Commission Regulation (EEC) No 3595/88 of 18 November 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/919 . 11 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3595/88 of 18 November 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3517/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 0, as last amended by Regulation (EEC) No 3338/88 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 28 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 198 , 26. 7. 1988, p. 24. 0 OJ No L 168, 27. 6. 1987, p . 22. 0 OJ No L 307, 12. 11 . 1988, p. 21 . (*) OJ No L 261 , 26. 9 . 1978 , p. 5. ( «) OJ No L 295, 28 . 10 . 1988, p. 50. No L 313/10 Official Journal of the European Communities 19 . 11 . 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark CR, CO Germany AU, AR, CR, CO Spain    France AU, AR Ireland CU Italy AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase pnce Forequarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 C03 298,573 294,471 290,938 286,770 283,782 279,469 306,680 302,467 294,042 291,532 283,057 269,166 238,858 235,577 232,750 229,416 227,026 223,575 245,344 241,974 235,234 233,226 226,446 215,333 223,930 220,853 218,204 215,078 212,837 209,602 230,010 226,850 220,532 218,649 212,293 201,875 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.